                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION AT DAYTON

ALLSTATE INSURANCE COMPANY,

       Plaintiff,                                             Case No. 3:15-cv-240

vs.

MELISSA PAPANEK, et al.,                                      Magistrate Judge Michael J. Newman
                                                              (Consent Case)
      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This civil consent case came before the Court for an informal discovery conference on

September 11, 2019. Attorneys Kristine Argentine and Sarah Perez appeared on behalf of Plaintiff

and Attorney Jim Fleisher appeared on behalf of defendant. Counsel reported that the parties had

reached an impasse regarding two discovery issues: (1) Defendant’s request to depose Ted

Stefanov, a former employee of Plaintiff; and (2) Defendant’s request for the telephone numbers

of Cathy Fouty, Tom Schmitt, and Jamie Newton. The Court hereby PERMITS Defendant to

depose Mr. Stefanov at a place agreeable by the parties or, if the parties are unable to reach

agreement, no further than thirty (30) miles from Mr. Stefanov’s residence. The Court also

ORDERS Plaintiff to produce the three telephone numbers as requested by Defendant.

       Counsel for Plaintiff also informed the Court that the deposition of Plaintiff, Melissa

Papanek, is scheduled for after the September 27, 2019 discovery deadline. Plaintiff’s unopposed

motion to extend the discovery deadline for the limited purpose of taking Ms. Papanek’s deposition

is hereby GRANTED. 1 Finally, Plaintiff made an oral motion for leave to file a memorandum in



       1
           The parties also confirmed that summary judgment will not be impacted by this late deposition.
opposition to Defendant’s motion for summary judgment that exceeds the page limit found in the

Local Rules and the Dayton General Order. Defendant did not voice an objection. The Court

hereby RESCINDS the page limit for Plaintiff’s summary judgment opposition and for

Defendant’s reply. Should either party file a document exceeding twenty pages, counsel shall

comply with the requirements of Local Rule 7.2(a)(3) and include “a combined table of contents

and a succinct, clear, and accurate summary, not to exceed five pages.”

        IT IS SO ORDERED.



Date:   September 12, 2019                          s/ Michael J. Newman
                                                    Michael J. Newman
                                                    United States Magistrate Judge
